Citation Nr: 0716091	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-34 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied the veteran's claim of entitlement 
to service connection for PTSD.  

The veteran was afforded a travel Board hearing on October 
20, 2005, before the undersigned Veterans Law Judge.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.

Initially, the Board notes that following the veteran's 
October 2005 Board hearing and certification of his appeal to 
the Board, he submitted additional evidence in the form of a 
personal statement dated in January 2007.  This personal 
statement reflects continued treatment for PTSD, but offers 
no information regarding the veteran's alleged stressors, 
which are ultimately at issue in the present case.  
Accordingly, the Board does not find that this evidence is 
pertinent and will proceed with adjudication of the present 
appeal.  See 38 C.F.R. § 19.31 (2006). 


FINDINGS OF FACT

1.  The veteran did not serve in combat during service.

2.  The record contains no credible corroborating evidence 
that the veteran's claimed in-service stressors occurred. 






CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished via 
letter dated in June 2003.  This letter also informed the 
veteran of the information and evidence necessary to 
substantiate his claim of entitlement to service connection 
of PTSD.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding the claim of entitlement to service 
connection of PTSD.  In terms of any notification regarding 
downstream elements, because of the denial of the issue 
below, any concerns regarding such downstream elements are 
rendered moot; thus, the veteran is not prejudiced by the 
Board's consideration of the pending issue.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must typically be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received sufficient VCAA notification in a 
timely fashion.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned June 2003 letter, which advised the veteran to 
send any evidence in his possession that pertained to the 
claim on appeal, and in an October 2004 letter that again 
explained the duties of the Department and the veteran under 
the VCAA.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained the 
veteran's service medical records and VA medical records.  
The veteran has not indicated the presence of any outstanding 
relevant records and, as noted above, the records referred to 
in his January 2007 statement refer only to ongoing 
treatment.  Such records and a medical examination are not 
necessary to decide the appeal because, as outlined below, 
determination of this claim depends upon corroboration of the 
veteran's alleged stressors, and not upon further 
confirmation of a diagnosis of PTSD. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2006).  
Service connection may be granted for a disease diagnosed 
after service discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For post-traumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  

As noted, where VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet.  
App. 283, 289 (1994).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).

In other words, if the veteran's claimed stressor is not 
combat-related, uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence to support a veteran's 
testimony as to the occurrence of the claimed stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); 38 C.F.R. § 3.304(f) (2004).

The veteran alleges the occurrence of several in-service 
stressors and the record contains a diagnosis of PTSD, 
apparently based upon a history of alleged stressors provided 
by the veteran.  If the evidence establishes that the veteran 
engaged in combat with the enemy and his stressors are 
consistent with combat, the veteran's testimony alone may 
establish incurrence of the claimed in-service stressor.  
Otherwise, there must be credible supporting evidence that 
the veteran's claimed in-service stressors occurred.  

In a claim of entitlement to service connection for PTSD, the 
first consideration is whether the veteran engaged in combat.  
After carefully reviewing all pertinent evidence in this 
case, the Board finds that the veteran did not engage in 
combat with the enemy.  Service department records show that 
while the veteran did serve as an infantryman, he did not 
receive any military citation indicative of combat service, 
such as the Purple Heart Medal or Combat Infantryman Badge.  
Although the veteran has stated that he was sent to Korea to 
"police up snipers and small arms fire," the record 
contains no indication that the veteran participated in any 
event constituting an actual fight or encounter with a 
military foe, hostile unit or instrumentality.  Moreover, the 
veteran's personnel records contradict his assertions in that 
they do not show that the veteran was ever stationed in 
Korea.  Considering this and the absence of awards or 
decorations indicating combat exposure, the Board finds that 
the veteran did not engage in combat.  VA O.G.C. Prec. Op. 
No. 12-99, 65 Fed. Reg. 6,256-58 (2000) (defining "engaged 
in combat with the enemy," as used in 38 U.S.C.A. § 
1154(b)).  Thus, the veteran's testimony alone cannot 
establish the occurrence of his claimed in-service stressors.  
Accordingly, the veteran's alleged stressors must be 
supported by credible evidence.

In this case, the veteran has reported various stressors over 
the course of his appeal, in particular witnessing two dead 
soldiers after they committed suicide, witnessing a soldier 
apparently fall to his death from a bunk bed as well as a 
fellow soldier kick another soldier to death, seeing the 
bodies of civilians who had died from malnutrition, being 
exposed to "enemy dead," and "policing up" snipers in 
Korea.  The Board finds that the record contains no credible 
supporting evidence that these claimed stressors actually 
occurred.  The veteran's service medical records and 
personnel records are silent with respect to the events 
comprising the veteran's alleged stressors.  The veteran has 
not provided sufficient detail to allow VA to conduct 
additional evidentiary development in an attempt to 
corroborate his claimed stressors.  After numerous requests 
of the veteran to provide more specific information, the 
veteran has proven unable to do so.  The veteran has provided 
no evidence corroborating the occurrence of his claimed in-
service stressors.  For the foregoing reasons, the Board is 
unable to find as a factual matter that the veteran's alleged 
stressors ever actually occurred.

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors have not been 
corroborated by official records, buddy statements, or any 
other supportive evidence.  He has not produced any witness 
who can corroborate his testimony.  Furthermore, the 
veteran's lack of detail about the alleged incidents makes it 
impossible for them to be corroborated.  He has also provided 
contradictory information.  For example, in a June 2003 
statement he stated he woke up and found two Marine buddies 
who had committed suicide; this happened in Korea.  In a July 
2004 PTSD questionnaire he made no reference to buddies 
committing suicide, but referred to two Marines having a 
nervous breakdown in advanced training, and at his October 
2005 hearing he stated he never knew of Marine buddies who 
committed suicide.  The diagnosis of PTSD, reported by Dr. 
Bhasker and by a Vet Center readjustment counseling therapist 
and first shown many years after service, has not been 
attributed to a corroborated in-service stressor.  
Accordingly, service connection for PTSD must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is inapplicable in the 
instant case and the claim for service connection for PTSD 
must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed.  
Cir. 2001).  For all of the foregoing reasons, the claim for 
service connection of PTSD must be denied.   


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


